 AMCAR DIVISION, ACF INDUSTRIES605Amcar Division,ACF Industries,Inc.andLocal Union505, affiliated with the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioner and United Steel-workers of America,AFL-CIO-CLC,Petitioner.Cases 9-RC-10284 and 9-RC-10326May 13, 1974DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, aconsolidatedhearingwas held before HearingOfficer Francis A. Keenan of the National LaborRelations Board. Following the hearing and pursuantto Section 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, by direction of theActingRegionalDirector forRegion 9, theseconsolidated cases were transferred to the Board fordecision.Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.On the entire record in this consolidated matter,the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner in Case 9-RC-10284, LocalUnion 505, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, hereinafter called Teamsters,seeks to represent a unit of all quality controlinspectors, classifications A, B, and C, employed bytheEmployer at its plant in Huntington,WestVirginia. The Petitioner in Case 9-RC-10326, UnitedSteelworkers of America, AFL-CIO--CLC, hereinaft-er called Steelworkers, seeks to represent a unit of alltimekeepers and welding technicians, or specialists,employed by the Employer at its Huntington plant.The Employer contends that the units sought by bothPetitioners are inappropriate. The Employer furthercontends that the inspectors, timekeepers, andwelding specialists, along with approximately 15other unrepresented plant employees, mainly clerks,constitute an accretion to theexistingproductionand maintenance unit represented by the Steelwork-ers or, in the alternative, should be afforded a self-determination election to ascertain whether theywish to be included in the existing production andmaintenance unit or to remain unrepresented. In theevent that a residual unit of all of the unrepresentedplant employees is found appropriate, both theSteelworkers and the Teamsters are willing torepresent the employees in such a unit.Amcar Division, ACF Industries, Incorporated, isengaged in the manufacture of various types ofrailroadcars.The Steelworkers is the certifiedcollective-bargaining representative for a unit ofapproximately 1,200 production and maintenanceemployees at the Employer's plant in Huntington,West Virginia. The original certification,as well asthe current collective-bargaining contract for theHuntington unit, expressly excluded all salariedemployees.Because the inspectors, timekeepers,welding specialists, expediters, schedulers, and vari-ous classifications of plant clerks are all salaried,theyhave never been included in theexistingproduction and maintenance unit and have neverbeen represented for purposes of collective bargain-ing. It appears that the employees in the above-named classifications are the only unrepresentedplant employees at the Huntington facility.We find no merit in the Employer's contention thatthe salaried employees in the foregoing job classifica-tions constitute an accretion to the existing prod-uction and maintenance unit. While it is not entirelyclear from the record whether theseclassificationsexistedwhen Steelworkers was certified for theproduction and maintenance unit, it is amply clearthat the contracting parties intended to exclude allclassificationsof salaried employees from theirsuccessive collective-bargainingagreements, includ-ing their current contract. Accordingly, we find thatthe unrepresented salaried plant employees do notconstitute an accretion to theexistingproductionand maintenance unit.'There are approximately 29 quality control inspec-tors at the Huntington plant who comprise the unitsought by the Teamsters. These inspectors' workstations are physically located in various productiondepartments throughout the plant. The inspectors areresponsible for discovering defects inmaterialsIThe Horn & Hardart Company,173 NLRB 1077.210 NLRB No. 94 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchased from outside suppliers, parts fabricated inthe plant, and railroad cars at various stages of theirassembly. Once an inspector finds a defect in a car ora part manufactured at the plant, he will either haveit corrected or note the problem on a ticket, which, inthe case of a defective car, travels with it forcorrection at a later point. The inspectors themselvesdo not make the corrections. If an inspectordiscovers that the purchased material is defective, hereports the problem to one of the Employer's buyers.The inspectors are supervised by three inspectorsupervisors who report to a chief inspector. The chiefinspector, in turn, reports to the quality assurancemanager, who is responsible to the plant manager.Thus, while inspectors physically work near the unitemployees in the production departments, they areseparately supervised and do not perform productionwork. Although the record establishes that there havebeen permanent transfers of production and mainte-nance employees into the inspector classifications, itfails to establish the frequency of such transfers. Therecord does not indicate whether any inspectors havetransferred into the production and maintenanceunit.The timekeepers, who, along with the weldingspecialists, comprise the unit sought by the Steel-workers, are responsible for making appropriateentrieson employees' timecards with respect tostarting and finishing times for jobs. By doing so,they maintain accurate production records to assurecorrectpayment for bargaining unit employeesrepresented by the Steelworkers. The timekeeperswork in offices, but spend anywhere from 2-1/2 to 4hours each day in the production departments. Thetimekeepers are separately supervised by a timekeep-er supervisor,who reports to the head of theEmployer's accounting department. The latter, inturn,reports to the plant manager. Thus, thetimekeepers, like the inspectors, spend a significantportion of their working time physically located inthe production areas. Also like the inspectors, thetimekeepers are separately supervised and do notperform production work.The four welding specialists, whom Steelworkersalso seek to represent, help control welding proce-dures, assist with technical difficulties concerningwelding, and conduct welding tests for job appli-cants.They spend a substantial portion of theirworking time in production areas. There is a separatesupervisor classification for the welding technicians,2and they do not report to the general foreman of thewelding department but, through their own supervi-sor, to the production manager.In addition to the inspectors, timekeepers, andwelding technicians, there are other plant employeeclassifications which, because of their salaried status,have historically been excluded from the bargainingunit.These classifications include the following:scheduler-production,expediter-storesand stockparts,expediter-production, clerk-technical, clerk-material and inventory, and clerk-shipping.Thescheduler productiondetermineswhen partsmanufactured in the plant will be required in thesubsequent assembly of cars and prepares a workschedule for production foremen in order to assurethat parts will be ready when needed. The scheduler-production is supervised, as are some unit employees,by the foreman of the punch and shear department.The fiveexpediters-storesand stock partsareresponsible for seeing that the parts required for themanufacture of the cars are available when needed inthe assembly process. Four of these expediters aresupervised by the inventory control supervisor, whoreports through the production and inventory controlsupervisor to the production control planning andschedulingmanager. The fifth expediter-stores andstock parts employee reports to the shipping depart-ment supervisor, who in turn reports through thematerialcontrol supervisor to themanager ofproduction control planning and scheduling.The threeexpediters productionare responsible forseeing that parts are manufactured on schedule, andreport lags in the production schedule either to thescheduler-production or the production foremaninvolved. They report to the heads of the blacksmithshop and the punch and shear department, both ofwhich are within the production and maintenanceunit.There is oneclerk-technicalassigned to the qualityassurance department and another assigned to thesuperintendent of freight car erection and construc-tion.The clerk-technical in the quality assurancedepartment is primarily responsible for maintaininginformation concerning the fabrication of cars andfor furnishing this information to customers. Theclerk-technical assigned to the superintendent offreightcar erection and construction performsclericalwork involving records of vacations andabsenteeism, requisitions materials and parts neededin production, and delivers messages to foremen andunit employees when necessary. He spends approxi-mately two-thirds of his working time in his officeand one-third of his time in the production area.Theclerk-material and inventoryand theclerk-shippingemployees perform the various clericalfunctions required in the inventory control andshipping departments, respectively, and are super-vised by the heads of those departments.2This position was vacant as of the date ofthe heanng AMCARDIVISION,ACF INDUSTRIES607The record establishes that the above scheduler,expediters, and clerks spend at least part of theirworking time in plant offices and that their dutiesinvolve keeping records and performing other similarwork in connection with plant production.Wetherefore find that the employees in these classifica-tions are plant clerical employees.3For the reasons discussed below, we find that theunits requested by the Petitioners are inappropriateand that only a residual unit of all of the unrepre-sented plant employees comprised of the variousclassificationsdescribed and discussed above isappropriate in the circumstances of this consolidatedmatter.As for the petitioned for units, the record fails toestablish that either the inspectors or the timekeepersand welding technicians share a community ofinterest separate and apart Lom that of the otherunrepresented plant employees. The record doesshow that the inspectors are under the separateimmediate supervision of the quality assurancemanager.However, one of the clerk-technicals,whom the Teamsters does not seek to represent, isalso under the quality assurance manager's supervi-sion.With respect to the timekeepers and weldingtechnicians, the record establishes that these twogroups are each separately supervised and there is noindication that there is any interchange or even dailycontact between them. Furthermore, if these unitsare found appropriate there will still remain otherunrepresented plant employees. Under these circum-stances, we find that a unit limited to the inspectors,or to the timekeepers and welders, is inappropriate.4All of the currently unrepresented plant employeesare salaried and receive the same holidays. There isno history of collective bargaining for any of them.While the currently unrepresented employees are inalmost daily contact with those in the unit, theformer are not engaged in direct production work,there is no interchange between the two groups and,with a few exceptions, the unrepresented employeesand the unit employees are not subject to the sameimmediate supervision. Under these circumstances,we find that all of the unrepresented employeestogethermay constitute an appropriate residualunit.5On the other hand, there is a substantial communi-ty of interest between the unrepresented employees3OlinMathieson Chemical Corporation, Forest Products Division,117NLRB 6654Olin Mathieson Chemical Corporation, supra5Rainbo Bread Company,116NLRB 1438,OlinMathteson ChemicalCorporation, supraThe record indicates that there is a position entitledclerk-shop which is presently vacant and which the Employer indicated itdid not intend to fill It appears from the record that thisisalso a plantclerical classificationwhich we shall therefore include inthe residual unitand those in the unit. Both groups of employees arepaid time and a half for overtime, receive the sameshiftdifferential, and enjoy the same holidays. Inaddition, the unrepresented employees spend asignificant portion of their working time in the plant,and their job functions are closely allied with, andintegralto,theproductionwork performed bymembers of the unit. Finally, the job classificationsat issue here are among those the Board hastraditionally included in production and mainte-nance units.6 Therefore, we find that the employeesin the residual unit possess a sufficient community ofinterest with the employees presently represented bythe Steelworkers to warrant their inclusion in thebroader unit if they so desire. Accordingly, we shalldirect an election in the residual unit.7Based upon the foregoing and the entire record inthiscase,we find that the following employeesconstitute an appropriate residual unit:All quality control inspectors, timekeepers, weld-ing technicians, schedulers-production, expedi-ters-stores and stock parts, expediters-production,clerk-technical,clerk-materialand inventory,clerk-shop, and clerk-shipping employees, em-ployed by the Employer at its plant in Hunting-ton,West Virginia; excluding all other employees,office clerical employees, guards, and supervisorsas defined in the Act.If a majority of the employees in this unit vote forPetitionerTeamsters, they will be taken to haveindicated their desire to constitute a separate unit,and the Regional Director shall certify the Teamstersas the exclusive representative therefor. If a majorityof the employees in this unit vote for PetitionerSteelworkers, they will be taken to have indicatedtheir desire to be included in the existing productionand maintenance unit currently represented by theSteelworkers and the Regional Director will issue acertification to that effect. If the majority of theemployees in the unit cast their ballots for neither ofthe above-named labor organizations, they will betaken to have indicated their desire to remainunrepresented and the Regional Director will issue aCertification of Results of the Election.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]6 SeeOlin MathiesonChemical Corporation,supra.7The unitfound appropriate contains employees not originally soughtby eitherPetitioner.Therefore,the sufficiency of the showing of interestmight not be clear.Accordingly,we direct the Regional Director not toproceed with the election hereinafter directed until he shall first determinethat an adequate showing of interest in the unit of employees here foundappropriatehas been made.